Citation Nr: 1202688	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-10 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a bilateral eye disability. 

2.  Whether there is new and material evidence to reopen a claim for service connection for a lumbar spine disability. 

3.  Whether there is new and material evidence to reopen a claim for service connection for a cervical spine disability. 

4.  Entitlement to service connection for residuals of a groin injury. 


REPRESENTATION

Appellant represented by:	Barrington R. Neil, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had honorable active duty for VA purposes from February 1985 to February 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In September 2011, the Veteran provided testimony before the undersigned at a videoconference hearing; a transcript of that hearing is of record. 

The issues of entitlement to service connection for an eye disability, a lumbar spine disability, and residuals of a groin injury, and whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability, are being REMANDED to the RO.


FINDINGS OF FACT

1.  A rating decision dated in April 1994 confirmed a prior rating decision that denied entitlement to service connection for a bilateral eye disability.  The Veteran did not appeal that decision and it became final. 

2.  Evidence received since the April 1994 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral eye disability, is not cumulative and redundant, and by itself or in connection with the evidence previously of record raises a reasonable possibility of substantiating the claim. 

3.  A rating decision dated in May 1997 denied entitlement to service connection for a lumbar spine disability.  The Veteran did not appeal that decision and it became final. 

4.  Evidence received since the May 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability, is not cumulative and redundant, and by itself or in connection with the evidence previously of record raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a bilateral eye disability has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

2.  New and material evidence to reopen the claim of entitlement to service connection for a lumbar spine disability has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for lumbar spine and bilateral eye disabilities have been resolved in the appellant's favor, any error in notice required by Kent is harmless error, and as the underlying claims for these benefits have been remanded, analysis of whether VA has satisfied its other duties to notify and assist is not necessary.




New and Material Evidence

The Veteran's original claim for service connection for a bilateral eye disability was denied by rating decisions dated in October 1992 and April 1994.  His original claim for service connection for lumbar spine disability was denied by a rating decision dated in May 1997.  

After appropriate notice, the Veteran did not file a notice of disagreement and the decisions became final at the end of the statutory time limits.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Consequently, the Veteran's claim for service connection for a bilateral eye disability and a lumbar spine disability can only be reopened if new and material evidence has been submitted since the last prior final decisions.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Evidence is "new" if it was not of record at the time of the last prior final denial of the claim.  It is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the April 1994 rating decision included the Veteran's service treatment records, which noted he was seen with a chemical burn of his eyes in service with a diagnosis of keratitis, and a VA examination report dated in March 1994 that did not find evidence of keratitis.  The RO determined that the Veteran did not have a current eye disability related to the inservice injury and service connection was denied. 

Relevant evidence that has been associated with the claims folder since the April 1994 rating decision includes VA treatment records that include a June 2003 diagnosis of chronic conjunctivitis of both eyes possibly secondary to past chemical burns with complaints of photophobia, redness, and tearing since the episode; and a VA examination dated in April 2010 that diagnosed chemical burn to both eyes and dry eyes.  The Veteran's claim was previously denied in part because there was no evidence of a current eye disability related to his inservice chemical burns.  The newly received evidence indicates that he has been diagnosed as having current eye disabilities that may be related to the inservice injury.  Therefore, this evidence relates to an unestablished fact necessary to substantiate the claim, constitutes new evidence that is material to the Veteran's claim, and raises a reasonable possibility of substantiating his claim.  As evidence that is both new and material has been received, the claim for service connection for a bilateral eye disability is reopened. 

Regarding the lumbar spine disability, the evidence of record at the time of the May 1997 rating decision included the Veteran's service treatment records, which noted he was seen with low back strain and muscle spasms after low back injuries in service, and an April 1989 VA examination that did not note any low back pathology.  The RO determined that the Veteran did not have a current lumbar spine disability related to the inservice injuries and service connection was denied. 

Relevant evidence that has been associated with the claims folder since the May 1997 rating decision includes VA treatment records that include X-ray evidence of disc space narrowing and spondylosis of the lumbar spine.  The Veteran's claim was previously denied in part because there was no evidence of a current lumbar spine pathology.  The newly received evidence indicates that he has been diagnosed as having current lumbar spine disabilities.  Therefore, this evidence relates to an unestablished fact necessary to substantiate the claim, constitutes new evidence that is material to the Veteran's claim, and raises a reasonable possibility of substantiating his claim.  As evidence that is both new and material has been received, the claim for service connection for a lumbar spine disability is reopened. 

Adjudication of the Veteran's claims do not end with the determination that new and material evidence has been received.  These matters must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims. 


ORDER

New and material evidence has been received; the claims of entitlement to service connection for a bilateral eye disability, and lumbar spine disability, are reopened and, to that extent only, the appeal is granted. 



REMAND

Further development is necessary prior to adjudicating the Veteran's reopened and remaining claims.  The Veteran testified that he underwent treatment for his claimed disabilities at the VAMC in Baton Rouge, Louisiana between 1989 and 1999.  It does not appear that any attempt has been made to obtain these records.

He also contends that he has residuals of a groin injury that was incurred in service.  The service treatment records show that in July 1988 he was seen after being hit in the testicles with a baseball bat; he was noted to have swollen and tender testicles at that time.  Recent VA treatment records show that the Veteran has scrotal swelling, and ultrasound in January 2008 showed hydroceles.  The Veteran has reported that he has been bothered by swollen testicles since service.  He has not been provided with a VA examination to assess this condition.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran underwent a VA examination of his eyes in April 2010.  The examination report is confusing in that one of the "diagnoses" is listed as "chemical burn to both eyes" with "problem associated with diagnosis" noted as "chronic conjunctivitis, both eyes," however the examiner then stated that conjunctivitis was not related to the inservice chemical burn injury to the Veteran's eyes.  This should be clarified.  Additionally, the examiner did not specifically address whether the other diagnosed eye disabilities, glaucoma suspect, and dry eyes, were related to the inservice injury.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Thus, a supplemental opinion must be obtained on remand.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007). 

Accordingly, the case is REMANDED for the following action:

1.  From the appropriate repository of such records, obtain copies of any records of inpatient and outpatient treatment the Veteran may have received at the VA medical facility in Baton Rouge, Louisiana between 1989 and 1999.  All records obtained should be associated with the claims folder. 

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed groin injury/swollen testicles, to include whether any diagnosed disability is related to the Veteran's military service and specifically to the documented injury in July 1988.  All indicated testing in this regard should be performed and the claims file should be made available to the examiner for review.  Based on the examination and review of the record, the examiner is requested answer the following questions: 

Does the Veteran have a current chronic disability of the groin/testicles? 

If so, is it at least as likely as not that any such current disability is the result of disease or injury in service? 

Complete rationale for all opinions expressed should be provided. 

3.  Return the claims folder to the VA physician who conducted the eye examination of the Veteran in April 2010, and request the examiner to prepare an addendum to his report clarifying the diagnoses and addressing whether the Veteran has any current disability of either eye that is related to the inservice chemical burn injury.  The physician is requested answer the following question: 

Is it at least as likely as not that any currently diagnosed disability of either eye, to include chronic conjunctivitis, glaucoma, and/or dry eyes, is the result of disease or injury in service? 

Complete rationale for all opinions expressed should be provided. 

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


